

CENTRAL VALLEY COMMUNITY BANK
DIRECTOR DEFERRED FEE AGREEMENT
This Agreement is entered into this 8th day of January, 2018 (the “Effective
Date”) by and between CENTRAL VALLEY COMMUNITY BANK, a California-chartered
commercial bank located in Fresno, California (the “Bank”), and ROBERT FLAUTT
(the “Director”).
INTRODUCTION
To encourage the Director to remain a member of the Bank’s Board of Directors,
the Bank is willing to provide to the Director an opportunity to defer
Director’s fees. The Bank will pay the Director’s deferred fees from its general
assets.
AGREEMENT
The Director and the Bank agree as follows:
ARTICLE I. DEFINITIONS
1.01    Definitions
Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:
A.
“Change of Control” means that any of the following events occur:

1.    Merger/Acquisition of Significant Share Ownership
Any one person, or more than one person acting as a group, acquires ownership of
the Bank or Central Valley Community Bancorp that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock. However, if any one person
or more than one person acting as a group, is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Bank or Central Valley Community Bancorp, the acquisition of additional
stock by the same person or persons will not be considered to cause a Change of
Control. Further, an increase in the percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Bank or Central Valley Community Bancorp acquires its stock in exchange for
property will not be considered to cause a Change of Control; or
2.    Change in Board Composition
During any twelve (12)-month period, a majority of the members of the Board of
Directors of the Bank or Central Valley Community Bancorp are replaced by
Directors whose appointment or election is not endorsed by


1

--------------------------------------------------------------------------------




at least two-thirds of the members of the Board of Directors before the date of
the appointment or election.
Notwithstanding anything to the contrary, the term “Change of Control” shall be
interpreted in accordance with Code section 409A.
B.
“Code” means the Internal Revenue Code of 1986, as amended.

C.
“Deferral Account” or “Deferred Account “means the Bank’s accounting of the
Director’s accumulated Deferrals plus accrued interest.

D.
“Deferrals “means the amount of the Director’s Fees which the Director elects to
defer according to this Agreement.

E.
“Disability” means the Director’s inability to perform substantially all normal
duties of a director, as determined by the Bank’s Board of Directors in its sole
discretion. As a condition to any benefits, the Bank may require the Director to
submit to such physical or mental evaluations and tests as the Board of
Directors deems appropriate.

A Director shall only be considered to have a “Disability” if he or she (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering Bank employees. Notwithstanding anything to
the contrary, the terms “Disability” or “Disabled” shall be interpreted in
accordance with Code section 409A.
F.
“Deferral Election Form” means the form attached as Exhibit A, as it may be
modified from time to time by the Bank.

G.
“Distribution Election Form” means the form attached as Exhibit B, as it may be
modified from time to time by the Bank.

H.
“Fees” means the total directors fees payable to the Director during a calendar
year.

I.
“Termination for Cause” means the Bank’s Board of Directors or a duly authorized
committee of the Board of Directors determines at any time that the Director
will not be nominated by the Board or committee for reelection as a Director
after the expiration of his current term, or if the Director is removed as a
director of the Bank, in either case because of the Director’s –

1.    Gross negligence or gross neglect of duties, or


2

--------------------------------------------------------------------------------




2.    Commission of a felony, or commission of a misdemeanor involving moral
turpitude, or
3.    Fraud, disloyalty, dishonesty, or willful violation of any law or
significant policy of Central Valley Community Bancorp or the Bank, or
4.    Removal from service or permanent prohibition from participation in the
conduct of the Bank’s affairs by an order issued under section 8(e)(4) or (g)(l)
of the Federal Deposit Insurance Act [12 U.S.C. 1818(e)(4) or (g)(1)].
J.
“Termination of Service “means the Director ceasing to be a member for the
Bank’s Board of Directors for any reason whatsoever. A “Termination of Service”
shall only have occurred if the termination of the Director’s membership on the
Board of Directors constitutes a good-faith and complete termination of the
Director’s board membership, as described in Treasury Regulations
§1.409A-1(h)(2)(i).

ARTICLE II. DEFERRAL ELECTION
2.01    Initial Election
The Director shall make an initial deferral election to defer all or a portion
of his Fees under this Agreement by filing with the Bank a signed Deferral
Election Form within thirty (30) days after the date of this Agreement. The
Deferral Election Form shall set forth the amount of Fees to be deferred
prospectively and shall be effective to defer only Fees earned after the date
the form is received by the Bank.
2.02    Deferral Changes
The Director may modify the amount of Fees to be deferred by filing a subsequent
signed Deferral Election Form with the Bank and obtaining written approval by
the Board of Directors. The modified deferral shall not be effective until the
calendar year following the year in which the subsequent Election Form is
received by the Bank. Notwithstanding anything to the contrary, in no event
shall written approval be given by the Board of Directors unless explicitly
permitted by applicable law, including but not limited to, Code section 409A.
ARTICLE III. DEFERRAL ACCOUNT
3.01    Establishing and Crediting
The Bank shall establish a Deferral Account on its books for the Director and
shall credit to the Deferral Account the following amounts:
A.
Deferrals

The Fees deferred by the Director as of the time the Fees would have otherwise
been paid to the Director.


3

--------------------------------------------------------------------------------




B.
Interest

On a monthly basis, under this Agreement and immediately following the payment
of any benefits or deferrals, as long as a balance exists, unless otherwise
stated, interest is to be credited on the account balance since the preceding
credit under this Section, if any, equal to the rate determined by the Bank’s
Board of Directors, in its sole discretion.
3.02    Statement of Accounts
The Bank shall provide to the Director with a statement setting forth the
Director’s Deferral Account balance within one hundred twenty (120) days after
the end of each calendar year.
3.03    Accounting Device Only
The Deferral Account is solely a device for measuring amounts to be paid under
this Agreement. The Deferral Account is not a segregated fund of any kind. The
Director is a general unsecured creditor of the Bank for the payment of
benefits. The benefits represent the mere Bank promise to pay such benefits. The
Director’s rights are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
the Director’s creditors.
ARTICLE IV. DISTRIBUTION OF BENEFITS
4.01    Distribution Election
The Director may make an distribution election under this Agreement by filing
with the Bank a signed Distribution Election Form within thirty (30) days after
the date of this Agreement.
A.
The Director may elect to have benefits payable on death, Disability or
Termination of Service, to be paid in a lump sum or in annual installments over
five or ten years. In the absence of an election, payment shall be made in a
lump sum.

B.
The Director may also elect to have his account balance paid out in the event of
a Change In Control, in a lump sum or in annual installments over five or ten
years.

C.
The Director’s distribution election shall apply to all future deferrals and
benefits. Distribution elections shall become irrevocable after the initial
Election Date and may only be changed as permitted in Section 4.02 below. If no
Distribution Election Form is completed and returned on or before the initial
Election Date, the Director’s account balance shall be paid in a lump sum on the
earliest of the Director’s death, Disability or Termination of Service (subject
to the Director’s permitted changes in the form and timing of payment described
in Section 4.02 below).



4

--------------------------------------------------------------------------------




4.02    Changes to Distribution Election
The Director may not change the form of benefit payment initially elected under
Section 4.01 unless the change is approved by the Board of Directors and the
change satisfies the following requirements:
i.
The modified election shall not be effective until twelve (12) months after the
date made;

ii.
For payments beginning as a result of the Director’s Termination from Service,
payments beginning at a fixed time or on a fixed schedule, or payments due as a
result of a Change in Control, the first payment due under the modified election
must be deferred for a period of at least five (5) years from the date such
payment would have been made in the absence of the modified election; and

iii.
With respect to payments beginning at a fixed time or on a fixed schedule, the
Director must modify his Distribution Election at least twelve (12) months prior
to the first scheduled payment due under this Agreement.

Notwithstanding anything to the contrary, in no event shall written approval be
given by the Board of Directors unless explicitly permitted by applicable law,
including but not limited to, Code section 409A.
4.03    Benefits on Death
In the event of the Director’s death prior to payment of his Deferral Account,
the balance remaining in his Deferral Account (if any) shall be paid to the
Director’s designated beneficiary(ies) in a lump sum within sixty (60) days
following the date of death.
4.04    Hardship Distribution
Upon the Bank’s determination (following petition by the Director) that the
Director has suffered an Unforeseeable Emergency (defined below), the Bank may,
in its sole discretion, make distributions from the Director’s Deferral Account.
Any distribution made pursuant to this provision must be made in accordance with
Code section 409A, and must not exceed the amount reasonably necessary
(including anticipated taxes on the distribution) to meet the emergency
financial need and not reasonably available from other resources of the Director
(including reimbursement or compensation by insurance, liquidation of the
Director’s assets to the extent such liquidation itself would not cause severe
financial hardship, or by cessation of deferrals under this Agreement), In
making this determination, the Bank will take into account any such additional
compensation that is available to the Director. Any distribution under this
provision shall be paid to the Director in a single lump sum as soon as
administratively practicable following receipt of the appropriate forms and
information required by and acceptable to the Bank. Notwithstanding anything to
the contrary, in the event a Director receives a distribution from the Agreement
on account of an Unforeseeable Emergency, future deferrals under the Agreement
will be cancelled for the remainder of the calendar year. An “Unforeseeable
Emergency” shall mean a severe financial hardship to the Director due to (a)
uninsured medical expenses resulting from an illness or accident of the
Director, the Director’s


5

--------------------------------------------------------------------------------




spouse, or a dependent of the Director (as defined in Code section 152(a)
without regard to Code sections 152(b)(1), 152(b)(2) and 152(d)(1)(B)) of the
Director; (b) an uninsured casualty loss pertaining to property owned by the
Director; or, (c) other similar extraordinary and unforeseeable circumstances
involving an uninsured loss arising as a result of an event beyond the control
of the Director, provided however that any such event qualifies as an
“unforeseeable emergency” within the meaning of Code section 409A.
4.05    Commencement of Distributions
Payments to the Director (or his Designated Beneficiary) shall begin as soon as
practicable after the date of the Director’s Termination of Service, Disability,
death, or a Change In Control (as applicable), but no later than ninety (90)
days following one of these payment events.
4.06    Medium of Payment
All distributions shall be paid in cash.
ARTICLE V. RESTRICTIONS AND LIMITATIONS ON PAYMENT OF BENEFITS
5.01    Payment Restrictions
Notwithstanding any provisions of this Agreement to the contrary, if any
“payment restrictions” (as hereinafter defined) restrict payment or require the
recapture or “clawback” of any benefits received by the Director, the Bank shall
not be obligated to pay and/or the Director shall be required to repay such
amounts to the Bank no later than thirty (30) days following Director’s receipt
of a written notice from the Bank indicating that benefits are subject to
restrictions, recapture or clawback pursuant to the payment restrictions.
“Payment Restrictions” means any applicable state or federal statute, law,
regulation, or regulatory interpretation or other guidance, or contractual
arrangement with or required by a governmental authority that would restrict the
Bank from paying benefits or require the Bank to seek or demand repayment or
return of any benefits received by a Director for any reason, including, without
limitation, FIL-66-02010 and any related or successor regulatory guidance, any
regulatory or enforcement interpretations or guidance provided by the Securities
Exchange Commission or other regulatory body under Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010, or the Bank or its
successors later obtaining information indicating that the Director has
committed, is substantially responsible for, or has committed, the respective
acts or omissions, conditions, or offenses outlined under 12 C.F.R. 359.4(a)(4).
Any benefit under this Agreement shall be subject to mandatory repayment by the
Director to the extent the Director is, or in the future becomes, subject to (a)
any Bank “clawback” or recoupment policy that is adopted to comply with the
requirements of any applicable law, rule, regulation, or otherwise, or (b) any
law, rule, or regulation which imposes mandatory recoupment, under circumstances
set forth in such law, rule, or regulation.
To the extent that one or more exemptions are reasonably available to avoid
Payment Restrictions and permit the payment of benefits to the Director, the
Bank shall request exemption and permission


6

--------------------------------------------------------------------------------




to pay the benefits in good faith, and shall make all reasonable efforts to
obtain an exemption and/or permission to pay the benefits in accordance with
this Agreement.
5.02    Regulatory Compliance
The parties specifically acknowledge that while the restrictions contained in
Section 131 of the Federal Deposit Insurance Corporation Improvement Act of
1991, relating to the payment of compensation for senior executive officers of
institutions which are deemed “undercapitalized”, do not currently apply to the
Bank such provisions may affect the crediting or payment of benefits if the Bank
should be deemed undercapitalized by any state or federal regulatory authority
(including, without limitation, the Federal Deposit Insurance Company and the
Federal Reserve Board) in the future. Without limiting the generality of the
foregoing, under no circumstances will the Bank be required to pay benefits or
take any other actions if such actions would result in any violation of
applicable law, rule, regulation or regulatory directive.
ARTICLE VI. RESTRICTIONS ON TRANSFER OF BENEFITS
6.01    No Control or Alienation
Except as provided in this Article, the Director has no control over benefits
except according to his Deferral Election Form, his Distribution Election Form,
and his Beneficiary Designation Form. No right or benefit under this Agreement
shall be subject to anticipation, alienation, sale, assignment, transfer,
pledge, encumbrance or charge, and any attempt to do so shall be void. No right
or benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities, or torts of the person entitled to such benefit.
6.02    Assignment of Benefits in Connection with Separation or Divorce
All or a portion of the Director’s Deferral Account may be assigned and
transferred to a spouse, former spouse or other dependent under the terms of a
domestic relations order that meets the requirements set forth in Internal
Revenue Code section 414(p)(1)(B). The Bank shall determine, in its sole and
absolute discretion, whether an assignment and transfer shall be made pursuant
to the terms of a domestic relations order. Upon assignment and transfer of all
or any portion of a Director’s Deferral Account, the amount assigned and
transferred shall be distributed to the spouse, former spouse or other
dependent, in one lump sum payment, as soon as administratively feasible. Any
assignment, transfer or payment to a spouse, former spouse or other dependent
made pursuant to the terms of a domestic relations order shall be charged
against and reduce the Director’s Deferral Account balance. The Bank shall not
be liable in any manner to any person for complying with the terms of a domestic
relations order.
ARTICLE VII. BENEFICIARIES
7.01    Beneficiary Designations
The Director shall designate a beneficiary by filing a written designation with
the Bank, using the Beneficiary Designation Form attached to this Agreement as
Exhibit C. The Director may revoke


7

--------------------------------------------------------------------------------




or modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Director and accepted by
the Bank during the Director’s lifetime. The Director’s beneficiary designation
shall be deemed automatically revoked if the beneficiary predeceases the
Director, or if the Director names a spouse as beneficiary and the marriage is
subsequently dissolved. If the Director dies without a valid beneficiary
designation, all payments shall be made to the Director’s surviving spouse, if
any, and if none, to the Director’s surviving children and the descendants of
any deceased child by right of representation, and if no children or descendants
survive, to the Director’s estate.
7.02    Facility of Payment
If a benefit is payable to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of his or her property, the Bank
may pay such benefit to the guardian, legal representative or person having the
care or custody of such minor, incompetent person or incapable person. The Bank
may require proof of incompetency, minority or guardianship as it may deem
appropriate prior to distribution of the benefit. Such distribution shall
completely discharge the Bank from all liability with respect to such benefit.
ARTICLE VIII. GENERAL LIMITATIONS
8.01    Insurance
The Bank may acquire an insurance policy on the life of the Director. The Bank
will be the owner and beneficiary of the policy. The Director will have no
interest in or right to the policy.
8.02    Suicide
The Bank shall not pay any benefit under this Agreement exceeding the Deferral
Account if the Director commits suicide within three years after the date of
this Agreement. In addition, the Bank shall not pay any benefit under this
Agreement if the Director has made any material misstatement of fact on a resume
provided to the Bank, or on any application for any benefits provided by the
Bank to the Director.
8.03    General
Notwithstanding anything to the contrary contained in this Agreement, the
Director is entitled to only one benefit which shall be determined by the first
event to occur which is dealt with by this Agreement. Subsequent occurrence of
events dealt with by this Agreement shall not entitle the Director or his or her
beneficiaries to other or further benefits under this Agreement.
8.04    Tax Consequences
The Bank does not insure or guarantee the tax consequences of payments provided
hereunder for matters beyond its control, and the Director certifies that his
decision to reduce and defer to receive his compensation is not due to any
reliance upon financial, tax of legal advice given by the Bank, and of its
employees, agents, accountants or legal advisors.


8

--------------------------------------------------------------------------------




8.05    Termination For Cause
Notwithstanding any provision of the Agreement to the contrary, the Bank shall
not pay any benefit under the Agreement that is in excess of the Director’s
Deferrals (i.e., the interest earned on the Deferred Account) if the Director’s
Termination of Service results from Termination for Cause. The Director’s
Deferrals shall be paid to the Director in the manner otherwise provided in the
Agreement. No interest shall be credited on the Deferrals during any installment
period.
8.06    Specified Employee Requirements
A.
Six-Month Delay

In the event that Director is also a Specified Employee (defined below) as of
the date of Termination of Service, payments under the Agreement upon
Termination of Service may not be made before the date that is six months after
Termination of Service (or, if earlier than the end of the six-month period, the
date of death of the Director). Payments to which the Director would otherwise
be entitled during the first six months following Termination of Service, but
for this Six-Month Delay provision, shall be accumulated and paid on the first
day of the seventh month following Termination of Service.
B.
Specified Employee

Director shall be deemed to be a “Specified Employee” if, as of the date of
Director’s Termination of Service, Director is a Key Employee (defined below) of
the Bank and the Bank has stock which is publicly traded on an established
securities market or otherwise.
C.
Key Employee

If Director meets each of the requirements of Internal Revenue Code section
416(i)(l)(A)(i), (ii), or (iii) (applied in accordance with the regulations
thereunder and disregarding section 416(i)(5)) at any time during a twelve (12)
month period ending on December 31 (the “Specified Employee Identification
Date”), then Director shall be treated as a Key Employee for the entire twelve
month period beginning on the following April 1. Such April 1 date shall be the
“Specified Employee Effective Date” for purposes of Code section 409A.
ARTICLE IX. CLAIMS AND REVIEW PROCEDURES
9.01    Claims Procedure
The Bank shall notify any person or entity that makes a claim for benefits under
this Agreement (the “Claimant”) in writing, within ninety (90) days of
Claimant’s written application for benefits, of his or her eligibility or
noneligibility for benefits under the Agreement. If the Bank determines that the
Claimant is not eligible for benefits or full benefits, the notice shall set
forth (a) the specific reasons for such denial, (b) a specific reference to the
provisions of the Agreement on which the


9

--------------------------------------------------------------------------------




denial is based, (c) a description of any additional information or material
necessary for the Claimant to perfect his or her claim, and a description of why
it is needed, and (d) an explanation of the Agreement’s claims review procedure
and other appropriate information as to the steps to be taken if the Claimant
wishes to have the claim reviewed. If the Bank determines that there are special
circumstances requiring additional time to make a decision, the Bank shall
notify the Claimant of the special circumstances and the date by which a
decision is expected to be made, and may extend the time for up to an additional
ninety (90) days.
9.02    Review Procedure
If the Claimant is determined by the Bank not to be eligible for benefits, or if
the Claimant believes that he or she is entitled to greater or different
benefits, the Claimant shall have the opportunity to have such claim reviewed by
the Bank by filing a petition for review with the Bank within sixty (60) days
after receipt of the notice issued by the Bank. Said petition shall state the
specific reasons, which the Claimant believes entitle him or her to benefits or
to greater or different benefits. Within sixty (60) days after receipt by the
Bank of the petition, the Bank shall afford the Claimant (and counsel, if any)
an opportunity to present his or her position to the Bank verbally or in
writing, and the Claimant (or counsel) shall have the right to review the
pertinent documents. The Bank shall notify the Claimant of its decision in
writing within the sixty (60) day period, stating specifically the basis of its
decision, written in a manner to be understood by the Claimant and the specific
provisions for the Agreement on which the decision is based. If, because of the
need for a hearing, the sixty (60) day period is not sufficient, the decision
may be deferred for up to another sixty (60) days at the election of the Bank,
but notice of this deferral shall be given to the Claimant.
ARTICLE X. AMENDMENTS AND TERMINATION
The Bank may amend or terminate this Agreement at any time prior to the
Director’s Termination of Service by written notice to the Director. In no event
shall this Agreement be terminated without payment to the Director of the
Deferral Account balance attributable to the Director’s Deferrals and interest
credited on such amounts unless the Agreement terminates as a result of
Termination for Cause in which event the Director forfeits the interest credited
on the Director’s Deferrals.
Notwithstanding the foregoing, the Bank’s discretionary termination of this
Agreement shall not result in the acceleration of the time and form of payment
to Director, except where the right to payment arises in connection with the
Bank’s discretionary termination of the Agreement under one of the circumstances
identified in Treasury Regulations §1.409A-3(j)(4)(ix).
ARTICLE XI. MISCELLANEOUS
11.01    Binding Effect
This Agreement shall bind the Director and the Bank, and their beneficiaries,
successors and assigns, survivors, executors, administrators and transferees.


10

--------------------------------------------------------------------------------




11.02    No Guarantee of Service
This Agreement is not a contract for services. It does not give the Director the
right to remain a director of the Bank, nor does it interfere with the
shareholders’ rights to replace the Director. It also does not require the
Director to remain a director nor interfere with the Director’s right to
terminate services at any time.
11.03    Non-Transferability
Benefits under this Agreement cannot be sold, transferred, assigned, pledged,
attached or encumbered in any manner,
11.04    Tax Withholding
The Bank shall withhold any taxes that are required to be withheld from the
benefits provided under this Agreement.
11.05    Applicable Law
The Agreement and all rights hereunder shall be governed by the laws of
California except to the extent preempted by the laws of the United States of
America.
11.06    Unfunded Arrangement
The Director and beneficiary are general unsecured creditors of the Bank for the
payment of benefits under this Agreement. The benefits represent the mere
promise by the Bank to pay such benefits. The rights to benefits are not subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors. Any insurance on the
Director’s life is a general asset of the Bank to which the Director and
beneficiary have no preferred or secured claim.
11.07    Entire Agreement
This Agreement constitutes the entire agreement between the Bank and the
Director as to the subject matter hereof. No rights are granted to the Director
by virtue of this Agreement other than those specifically set forth herein.
11.08    Administration
The Bank shall have powers which are necessary to administer this Agreement,
including but not limited to:
A.
Interpreting the provisions of the Agreement;

B.
Establishing and revising the method of accounting for the Agreement;

C.
Maintaining a record of benefit payments; and



11

--------------------------------------------------------------------------------




D.
Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

11.09    Named Fiduciary
The Bank shall be the named fiduciary and plan administrator under the
Agreement. The named fiduciary may delegate to others certain aspects of the
management and operation responsibilities under this Agreement, including the
service of advisors and the delegation of ministerial duties to qualified
individuals.
IN WITNESS WHEREOF, the Director and a duly authorized Bank officer have signed
this Agreement.
DIRECTOR


DATED: January 8, 2018                /s/ Robert Flautt            
Robert Flautt
BANK
CENTRAL VALLEY COMMUNITY BANK


DATED: January 8, 2018            By:         /s/ James M. Ford            
Name: James M. Ford            
Its:     President & CEO            






12

--------------------------------------------------------------------------------





EXHIBIT A
Central Valley Community Bank
Director Deferred Fee Agreement
Robert Flautt
DEFERRAL ELECTION
I, Robert Flautt , elect to defer compensation under my Director Deferred Fee
Agreement with Central Valley Community Bank as follows:
Amount of Deferral
Duration
[initial and complete one]


_____ I elect to defer $_____ or _____%
of my annual fees


_____ I elect not to defer compensation
[initial and complete one]


_____ For _____ year(s)




_____ All future calendar years



I understand that I may change the amount and duration of my deferrals by filing
a new election form with Central Valley Community Bank; provided, however, that
any subsequent election will not be effective until the calendar year following
the year in which the new election is received by Central Valley Community Bank.


Dated:                , 2018                                    
Robert Flautt



















--------------------------------------------------------------------------------

Accepted by the bank or the Plan Administrator this _____ day of
_________________, 20___.




By:                     
Name:                     
Title:                     



--------------------------------------------------------------------------------





13

--------------------------------------------------------------------------------




EXHIBIT B


CENTRAL VALLEY COMMUNITY BANK
DIRECTOR DEFERRED FEE AGREEMENT
Distribution Election Form
When you become eligible to defer Director Fees you may complete and return a
Distribution Election Form on or before the date that your initial Deferral
Election Form is due. If you do not timely complete and return your Distribution
Election Form, all Fees that you defer during your service with the Bank will be
paid to you in a lump sum after your Termination of Service, Disability or
death, unless you make a subsequent distribution election as permitted under the
rules described below.
PLEASE CONSIDER YOUR DISTRIBUTION ELECTION CAREFULLY. This election will
determine how and when all Fees that you defer now and in the future will be
paid. Your initial election may be modified ONLY as permitted under the section
titled SUBSEQUENT CHANGES TO YOUR DISTRIBUTION ELECTION below.
Termination of Service
 
¨
Payment in a lump sum following my Termination of Service.
¨
Payment in five (5) annual installments following my Termination of Service.
¨
Payment in ten (10) annual installments following my Termination of Service.
If you make no election, your benefits will be paid in a lump sum following your
Termination of Service.
Disability
 
¨
Payment in a lump sum following my Disability.
¨
Payment in five (5) annual installments following my Disability.
¨
Payment in ten (10) annual installments following my Disability.
If you make no election, your benefits will be paid in a lump sum in the event
of your Disability.
Death
 
¨
Payment in a lump sum following my Death.
¨
Payment in five (5) annual installments following my Death.
¨
Payment in ten (10) annual installments following my Death.
If you make no election, your benefits will be paid in a lump sum in the event
of your Death.
Change In Control
I elect to have my benefits paid in the following form in the event of a Change
In Control Bank:
¨
Payment in a lump sum following a Change In Control.
¨
Payment in five (5) annual installments following a Change In Control.
¨
Payment in ten (10) annual installments following a Change In Control.
If you make no election, benefit payments will not begin following a Change In
Control; your benefits will be paid upon termination, Disability or death.



This Distribution Election Form will become effective only in accordance with
the terms of this Agreement, and only if it is timely completed, signed and
returned to the Human Resources Director.


14

--------------------------------------------------------------------------------




SUBSEQUENT CHANGES TO YOUR DISTRIBUTION ELECTION
The federal tax code strictly limits any future changes to your initial
distribution election. You may only change your distribution election in
accordance with the following rules:
1.
Your subsequent election may not be effective until twelve (12) months after the
date it is made; and

2.
For payments beginning as a result of Termination of Service or a Change In
Control, the first payment due under the subsequent election may not be made for
a period of at least five (5) years from the date the first payment would have
been made under your prior distribution election.

For example, assume that your initial election is for a lump sum payment of your
benefits following Termination of Service. Any subsequent distribution election
will only be valid if it is made at least twelve (12) months before your
Termination of Service, and the payment under your modified election is not
scheduled to be made earlier than the fifth anniversary of your Termination of
Service. If the subsequent distribution election does not meet these
requirements, it will not be effective and your benefits will be paid according
to your initial distribution election.
Your signature below confirms that you have received a copy of the Director
Deferred Fee Agreement. All terms used in this Distribution Election Form have
the same meaning as given to those terms in the Agreement.
Dated:                , 2018                                    
Robert Flautt







--------------------------------------------------------------------------------

Accepted by the bank or the Plan Administrator this _____ day of
_________________, 20___.




By:                     
Name:                     
Title:                     



--------------------------------------------------------------------------------





15

--------------------------------------------------------------------------------




EXHIBIT C
Central Valley Community Bank
Director Deferred Fee Agreement
Robert Flautt
BENEFICIARY DESIGNATION FORM
I, Robert Flautt , designate the following as beneficiary of benefits under the
Agreement payment following my death:
PRIMARY:                                            %
%
CONTINGENT:                                         %
%
%



--------------------------------------------------------------------------------

•
Please PRINT CLEARLY or TYPE the names of the beneficiary(ies)

•
To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement

•
To name your estate as beneficiary, please write “Estate of ”

•
Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you



I understand that I may change these beneficiary designations by delivering a
new written designation to the Administrator, which shall be effective only upon
receipt and acknowledgement by the Administrator prior to my death. I further
understand that the designations will be automatically revoked if the
beneficiary predeceases me, or, if I have named my spouse as beneficiary and our
marriage is subsequently dissolved.
Dated:                , 2018                                    
Robert Flautt
SPOUSAL CONSENT
(Required if spouse not named beneficiary)
I consent to the beneficiary designation above and acknowledge that if I am
named beneficiary and our marriage is subsequently dissolved, the designation
will be automatically revoked.


Dated:                , 2018                                    
[Signature]
                        
[Name]

--------------------------------------------------------------------------------

Received by the Plan Administrator this _____ day of _________________, 20___.


By:                     
Name:                     
Title:                     

--------------------------------------------------------------------------------



16